COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 RAY WINN and PETER KAVOIAN,
                                                  §              No. 08-10-00224-CV
                        Appellant,
                                                  §                  Appeal from
 v.
                                                  §               57th District Court
 FOUNTAINS INTERNATIONAL
 GROUP, INC.,                                     §             of Bexar County, Texas

                        Appellee.                 §             (TC # 2009-CI-19854)


                                 MEMORANDUM OPINION

       Pending before the Court is Appellants’s motion to dismiss this appeal because the trial court

granted their motion for new trial, and therefore, the appeal is moot. We grant the motion and

dismiss the appeal. See TEX .R.APP .P. 42.3(a).



September 29, 2010
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.